Case 8:18-cv-01250-JLS-DFM Document 84 Filed 02/11/21 Page 1 of 1 Page ID #:2112



  1
  2
  3
                                                                 JS-6
  4
                          UNITED STATES DISTRICT COURT
  5
           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  6
  7
      UNITED STATES OF AMERICA,         Case No. SACV18-1250-JLS (DFMx)
  8   ex rel. CHARLES M. HOLZNER, M.D.,
  9                                     FINAL JUDGMENT DISMISSING
                      Plaintiffs,       THE ACTION WITH PREJUDICE
 10
                   vs.                           Hon. Josephine L. Staton
 11                                              Courtroom 10A
      DAVITA INC., a Delaware Corporation;
 12   DAVITA KIDNEY CARE, a business
 13   entity, form unknown; DAVITA RX,
      LLC, a Delaware Limited Liability
 14   Company,
 15                      Defendants.
 16
            Pursuant to the ORDER of the Court, entered on February 1, 2021 (Doc. 81),
 17
      it is hereby ORDERED, ADJUDGED, and DECREED that:
 18
            1.    The above-captioned action is hereby dismissed with prejudice;
 19
            2.    Judgment is entered in favor of defendants DAVITA INC., DAVITA
 20
      KIDNEY CARE, and DAVITA RX, LLC (collectively, “Defendants”) against the
 21
      relator, Charles M. Holzner; and
 22
            3.    Defendants are entitled to reasonable costs to be taxed by the Clerk of
 23
      Court pursuant to Fed.R.Civ.P. 54(d)(1) and L.R. 54-2.
 24
 25
      Dated: February 11, 2021
 26
                                                  ______________________________
 27
                                                  Hon. Josephine L. Staton
 28                                               United States District Judge
